Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/2/2022 has been entered.
 
Status of Claims
Claims 1-21 are pending and examined below.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 10, line 4, recites a limitation for a “passive linear damper”. Applicant does not disclose a “passive linear damper” in applicant’s specification or previous claims. The applicant discloses a “passive damper” (see applicant’s specification paragraph 44, page 12), and a “linear actuator” (see applicant’s specification paragraph 47, page 13), which can be integrated (see applicant’s specification paragraph 32, page 9). The limitation is considered new matter. Claims 11-16 are rejected as being dependent on claim 10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kalus et al. (US 2016/0329860) (disclosed in IDS dated 12/27/2021, after the mail date of the Non-Final office action, 11/1/2021) in view of Collins (Vibration damping: What’s the difference between passive and active methods?). 
Regarding claim 10, Klaus discloses a flexible solar tracker system (see fig. 1, paragraph [0028]) comprising: 
a single actuator (driver mechanism, 405, see fig. 4, paragraph [0035]-[0039] and [0043]) configured to set a position of a set of photovoltaic (PV) panels in a row (see paragraphs [0025]-[0026]);
dampers (1110) corresponding to the set of PV panels, the dampers configured result in the flexible solar tracker system (see paragraphs [0120]-[0123], i.e. see fig. 11c, stowed in horizontal position and paragraph [0123]), wherein having a total system damping ratio against row rotation when measured under peak design wind loading that is overdamped (i.e. valve shut is overdamped, see paragraph [0123]); wherein the system is configured to cause the actuator to set a low angle stow position of the set of PV panels (see fig. 11C, paragraph [0123], also paragraphs [0114]-[0115]).
Kalus does not specifically state the actuator (drive mechanism) uses a controller. A controller for use on actuators are a well-known expedient in the art (see MPEP 2144.03). The court has held automating an activity, i.e. controller use for the actuator, is not sufficient to distinguish over the prior art. See In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958). See MPEP § 2144.04.
Further, Kalus does not disclose whether the damper is a passive damper. It is the examiner’s positions that Kalus describes a linear damper (see 
Collins is analogous art to Kalus in the area of mechanical damping as Collins discloses both passive and active methods of passing, wherein passive damping is effective (see pages 2-8).
The court has held it would be obvious to a person having ordinary skill in the art to substitute a known device (i.e. passive damper disclosed by Collins) for another known device (i.e. the damper disclosed by Klaus), wherein the result is predictable, (i.e. damping vibration).

Regarding claim 11, Kalus discloses a system of claim 10, wherein the low angle stow position is less than 20 degrees from horizontal plane (see fig. 11C, and paragraphs [0115] and [0123]).

Regarding claim 12, Kalus discloses a system of claim 10. The limitation that wherein total system damping ratio of the flexible solar tracker system is based on any of: a pluck test; a predictive model; or previous wind tunnel tests is a product by process limitation and is given weight to the extent that the prior art is able to be formed by the recited process. It is the examiner’s position that Kalus system damping ratio is able to be based on the test process recited (see paragraph [0167]). 

Regarding claim 13, Kalus discloses a system of claim 10. The limitation wherein
the flexible solar tracker system includes non-functional, substitute panels configured for wind tunnel testing is a product by process limitation and is given weight to the extent that the process defines structure. It is the examiner’s position that the availability of dummy test panels is not a part of the claimed flexible solar tracker system as the test is part of a method and is not part of the functioning device. It is further the examiner’s position that the structure of Needham is substantially identical in structure as that produced by the process recited.

Regarding claim 14, Kalus discloses a system of claim 10, wherein the set of PV panels in the row contains multiple strings of PV panels (see fig. 1, fig. 5, and fig. 8, paragraphs [0026], [0062]-[0063], and [0167]-[0169]).

Regarding claim 15, Kalus discloses a system of claim 10, wherein the dampers have a variable damping ratio activated passively (see paragraphs [0120]-[0123], see discussion of claim 1, i.e. obviousness of controller (activated passively), see also paragraphs [0167]-[0169]).

Regarding claim 16, Kalus discloses a system of claim 15, wherein the variable damping ratio is based on an environmental load on the PV panels (see paragraphs [0120]-[0123] and [0167]-[0168]).

Allowable Subject Matter
Claims 1-9 and 17-21 are in condition for allowance if outstanding issues are cleared.
Claims 1-9 and 17-21 are objected to as having outstanding formal issues, i.e. the presence of non-allowable claims.
The following is an examiner’s statement of reasons for allowance: Applicant successfully argued that 23% is distinguishable from locked in position.  Further, applicant successfully argued those having ordinary skill in the art would recognize low angle, e.g. less than angle during use.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments with respect to claim(s) 10-16 have been considered but are not persuasive. Applicant’s to the argument that the dampers rely on a lock is not directed to they type of damper, wherein either active or passive dampers can be locked. Regarding applicant’s arguments as to a linear damper, i.e. hydraulic cylinder (see Klaus paragraphs [0120]-[0121]). See also rejection under 35 USC § 112. The examiner notes torsional refers to the type of movement of the solar cells. It is the examiner’s understanding that a hydraulic piston damper is also a passive damper, but as it is not described as such, see rejection of claim 10 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYNE L MERSHON whose telephone number is (571)270-7869. The examiner can normally be reached 10:00 to 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAYNE L. MERSHON
Primary Examiner
Art Unit 1721



/JAYNE L MERSHON/            Primary Examiner, Art Unit 1721